DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-35, 37, 40-43, 45, 47, 48, 50-53 and 57-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 33 recites the broad recitation “wherein one of: at least one through-hole in the central region of the nozzle row 
Claims 34, 35, 37, 40-43, 45, 47, 48, 50-53 and 57-62 are also rejected under 35 USC 112(b) due to being dependent from claim 33.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 33-35, 37, 40-43, 45, 47, 48, 50-53 and 57-62 are rejected under 35 U.S.C. 103 as being unpatentable over Wohr et al. (DE 102013002413 A1) in view of Groch (US Pat No 6,062,056) and further in view of Masao et al. (WO 2014002770 A1).
Re claim 33, Wohr et al. show an application device (Fig. 7A) for application of a fluid without atomization of the fluid, the fluid being one of a paint, a sealant, a separating agent or an adhesive (abstract – “a lacquer, a sealant, an adhesive or a release agent”), the application device comprising:
a perforated plate (1) for application of the fluid onto a component without atomization of the fluid (paragraph 0009 – “suitable for an application device for the application of a coating agent, as described, for example in DE 102010019612 A1” – application device of DE 102010019612 A1 described in paragraph 0116 of that document as not an atomizer),
the perforated plate having at least three through-holes (2) for passage of the fluid, wherein the at least three through-holes are assigned to a row of nozzles (4) with a central region (center of 10) and two edge regions (inside 9), each of the at least three through-holes defining an axis (arrow), the axes linearly aligned and parallel to each other (Fig. 8B, through-holes all centrally aligned and arrayed),
wherein at least one outermost through-hole (outer 2) of the at least three through-holes is in at least one of the two edge regions (inside 9) and has at least one reference opening diameter, 

wherein an edge (9) of the perforated plate (1) is thicker along the axis than at the at least three through-holes (2) along the axis.
Wohr et al. does not teach wherein at least one outermost through-hole of the at least three through-holes has at least one reference opening diameter that is smaller than at least one reference opening diameter of at least one through-hole in the central region of the at least three through-holes assigned to the row of nozzles,
wherein at least two outermost through-holes in one edge region have different reference opening diameters than each other, and the reference opening diameters of the at least two outermost through-holes in the one edge region are smaller than reference opening diameters of the through-holes of the central region,
and wherein the hopper-shaped hole inlet opening of the at one through-hole in the central region extends more deeply into the perforated plate than the hopper-shaped hole opening of the at least one through-hole in the at least one edge region.
However, Groch shows an application device including a perforated plate (Fig. 6, 55) wherein at least one outermost through-hole (215) of the at least three through-holes has at least one reference opening diameter that is smaller than at least one reference opening diameter of at least one through-hole (200) of the at least three through-holes in the central region (col. 4, lines 33-38) and
wherein at least two outermost through-holes (215/210) in one edge region have different reference opening diameters than each other, and the reference opening diameters of the at least two outermost through-holes (215/210) in the one edge region are smaller than reference opening diameters of the through-holes (205/200) of the central region.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the 
Further, Masao et al. show an application device including a perforated plate (Fig. 10, 1) having at least three through-holes (6A/6B) assigned to a row of nozzles with a central region (2) and two edge regions (3), wherein at least one outermost through-hole (6B) is in at least one of the two edge regions (3) and has at least one reference opening diameter that is smaller than at least one reference opening diameter of at least one through-hole (6A) in the central region (2) and further, wherein at least one through-hole (6A) in the central region (2) and at least one through-hole (6B) in at least one edge region (3) has a hopper-shaped hole inlet opening (Figs. 11 & 12) and further wherein the hopper-shaped hole inlet opening of the at least one through-hole (6A) in the central region (2) extends more deeply (paragraph 0045 of the original document/p. 4, lines 43-50 of the provided translation) into the perforated plate than the hopper-shaped hole opening of the at least one through-hole (6B) in the at least one edge region (3).
It is noted that while Masao et al. is not in the same field of endeavor, Masao et al. addresses the problems that are reasonably pertinent to applicant’s claimed invention, which is specifically providing a perforated plate with both a central hole and an edge region hole each with hopper-shaped inlet hole opening structure where the hopper-shaped inlet hole opening structure in the central region extends more deeply into the perforated plate than the hopper-shaped inlet hole opening structure in the edge region.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the perforated plate of Wohr et al. utilize a deeper hopper-shaped hole inlet opening in a center hole as taught by Masao et al. to allow for a larger amount of liquid to be stored in the hole 
Re claim 34, Wohr et al. as modified by Groch and Masao et al. show the perforated plate has only one single row of nozzles (Wohr - Fig. 7A, 2) for the application of the fluid.
Re claim 35, Wohr et al. as modified by Groch and Masao et al. show the row of nozzles comprising the central region (Wohr - Fig. 7A, center) and at least one edge region (Wohr - inside 9) is aligned linearly.
Re claim 37, Wohr et al. as modified by Groch and Masao et al. show a straight alignment line extends linearly through at least one central axis of the at least one outermost through-hole (Wohr - Fig. 7A, outer 2) in at least one edge region (Wohr - inside 9) and through at least one central axis of at least one through-hole (Wohr - central 2) in the central region (Wohr - center), so that a central nozzle row alignment comes about between the at least one edge region and the central region.
Re claim 40, Wohr et al. as modified by Groch and Masao et al. show the reference opening diameter of an outermost through-hole (Groch – Fig. 4, 115) of the at least two outermost through-holes (Groch – 115/110) is smaller than the reference opening diameter of the other of the at least two outermost through-holes (Groch – 110; col. 3, lines 62-67).
Re claim 41, Wohr et al. as modified by Groch and Masao et al. show the central region (Wohr - Fig. 7A, center) has one of: at least two and at least three through-holes (Wohr - 2).
Re claim 42, Wohr et al. as modified by Groch and Masao et al. show a plurality of through-holes (Groch – Fig. 6, 205/200) in the central region have a uniform reference opening diameter (Groch – col. 4, lines 33-38), and
the central axes of a plurality of through-holes in the central region are aligned linearly to one another (Wohr – Fig. 7A, the holes are aligned linearly).

Re claim 45, Wohr et al. as modified by Groch and Masao et al. show one of: an outermost hole (Wohr - Fig 7A, outer 2) spacing and at least two outermost hole spacings in at least one edge region (Wohr - center) correspond to the at least one hole (Wohr - 2) spacing in the central region (Wohr - center).
Re claim 47, Wohr et al. as modified by Groch and Masao et al. show at least one outermost hole (Wohr - Fig. 7A, outer 2) spacing in one edge region (Wohr - inside 9) of the row of nozzles is configured uniform relative to at least one outermost hole spacing in the other edge region (Wohr - 10 is shown symmetrical).
Re claim 48, Wohr et al. as modified by Groch and Masao et al. show at least one hole spacing of the hole spacings and the reference opening diameters in the two edge regions (Wohr - Fig. 7A, inside 9) correspond to one another (Wohr - 10 is shown symmetrical).
Re claim 50, Wohr et al. as modified by Groch and Masao et al. show the row of nozzles (Wohr - Fig. 7A, 2) is formed at least one of axially symmetrically (Wohr - 10 is shown symmetrical) and mirror symmetrically, relative to a symmetry axis running transversely to the row of nozzles.
Re claim 51, Wohr et al. as modified by Groch and Masao et al. show the through-holes (Wohr - Fig. 6A, 2) of the row of nozzles each have a hole inlet opening (Wohr - 3) on the upstream side of the perforated plate and a hole outlet opening (Wohr - 4) on the downstream side of the perforated plate and a pipe stub (Wohr - 7) as a three-dimensional structuring on the downstream side of the perforated plate (Wohr - 1), wherein the hole inlet openings (Wohr - Fig. 2, 3) have a larger passage cross-section than the hole outlet openings (Wohr - 4).

Re claim 53, Wohr et al. as modified by Groch and Masao et al. show the at least one outermost through-hole (Wohr - Fig. 7A, outer 2) in one edge region (Wohr - inside 9) has at least one reference opening diameter that is smaller than at least one reference opening diameter of at least one through-hole (Groch – col. 4, lines 33-38) in the central region (Wohr - center), and the at least one outermost through-hole (Wohr - outer 2) in the other edge region (Wohr - inside 9) has at least one reference opening diameter which is uniformly configured to at least one reference opening diameter of at least one through-hole (Wohr - inner 2) in the central region (Wohr - center).
Re claim 57, Wohr et al. as modified by Groch and Masao et al. show the perforated plate (Wohr - Fig. 7A, 1) includes a flange (Wohr - 9) at the edge (Wohr - 110).
Re claim 58, Wohr et al. as modified by Groch and Masao et al. show the perforated plate (Wohr - Fig. 7A, 1) includes a second flange (Wohr - bottom 9) opposite the flange, and wherein the flange (Wohr - upper 9) extends upward and the second flange (Wohr - bottom 9) extends downward.
Re claim 59, Wohr et al. as modified by Groch and Masao et al. show at least two outermost through-holes (Groch – Fig. 6, 215/210) of the at least three though-holes in the other edge region have different reference opening diameters than each other (Groch – col. 4, lines 33-38), and the reference opening diameters of the at least two outermost through-holes of the other edge region are smaller than reference opening diameters of the through-holes (205/200) of the central region.
Re claim 60, Wohr et al. as modified by Groch and Masao et al. show an outermost through-hole (Groch – Fig. 6, 215) of the at least two outermost through-holes at each of the edge regions is smaller (Groch – col. 4, lines 33-38) than the reference opening diameter of the other (Groch – 210) of the at least two outermost through-holes.

Re claim 62, Wohr et al. as modified by Groch and Masao et al. show the at least two through-holes (Groch – Fig. 6, 215/210) of one of the edge regions is formed symmetrically to the at least two through-holes (Groch – other 215/210) of the other of the edge regions.
Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive. Regarding applicant’s arguments, while applicant’s arguments are drawn to the previously used Hung reference that is no longer relied up, there is a similar aspect involved with the Masao et al. reference, namely that the Masao et al. reference involves atomizing. First and foremost, the Masao et al. reference relies upon a vibratory aspect in order to atomize, to which high pressure flow (of fuel) as was utilized in Hung is no longer a factor. To this end, the vibratory structure of the Masao et al. reference is in no way utilized in the above combination. The only aspects of the Masao et al. reference utilized in the above combination is that of the hole inlet geometry as shown in figures 10-12 and described in the above cited passages found in the rejection. To which, the reasoning put forth in Masao et al. relies solely on that geometry. To elaborate further on the motivation above, Masao explicitly states that it is the ability of the large area hole, due to the geometry described in the cited paragraph 0045, to store a larger amount of liquid that leads to a larger amount of liquid ejected which leads to the difference in the droplet size of the ejected liquid. Thus, it is the geometry of inlet and not the atomization aspect of the teaching reference that accommodates the size difference. Further, this aspect of the claimed invention, application of a fluid “without atomization,” while given written support in applicant’s specification, does not appear to be given any further criticality in applicant’s disclosure to which it is ultimately a functional recitation of applicant’s claimed structure and for which Wohr is already disposed to teach. 
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752